Citation Nr: 9930059	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1959 to September 1979.  The veteran's service 
included duty in the Republic of Vietnam.

In August 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's service connection 
claim for post-traumatic stress disorder (PTSD).  In 
September 1997, the RO again denied the claim, and the 
veteran submitted a timely appeal to the Board of Veterans' 
Appeals (Board).  The veteran's appeal is now before the 
Board for resolution.


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran claims that he has PTSD as a result of his active 
military service.  His reported stressors include exposure to 
a great degree of combat, to include working ambushes, 
reconnaissance and short and long range patrolling; being 
wounded in action; observing the death of a comrade; and an 
incident in which he was ambushed with his unit and many of 
his comrades were injured.

The veteran's veteran DD-214 reflects that he served in 
Vietnam in chemical operations and that, among other service 
medals and awards, he received the Purple Heart and the 
Combat Infantryman Badge (CIB).  As the evidence establishes 
that the veteran engaged in combat with the enemy during his 
Vietnam service, the occurrence of his stressful in-service 
experiences related to such service need not be verified for 
purposes of establishing service connection for PTSD.  See 38 
C.F.R. 3.3 04(f); Zarycki v. Brown, 6 Vet. App. 91, 93 
(1995).  

However, the record on appeal currently contains conflicting 
medical opinions as to whether the veteran, in fact, has PTSD 
as a result of his combat service in the military.  A VA 
psychologist, who apparently treats the veteran's PTSD 
symptoms in a group therapy environment has diagnosed the 
veteran with chronic PTSD, while a VA psychiatrist who 
evaluated the veteran in August 1997, and a private 
psychiatrist who evaluated the veteran in August 1998, each 
diagnosed other psychiatric disorders.  VA examiner diagnosed 
the veteran with chronic paranoid schizophrenia, with 
residual features, and alcohol and cocaine dependence in 
partial remission.  The private psychiatrist, Dr. Robert E. 
Mitchell, diagnosed the veteran with Schizoaffective 
Disorder, and ruled out paranoid schizophrenia chronic type.  
Based on these differences of professional opinion, there are 
three separate diagnoses of varying psychological conditions 
of record.   
 
Consequently, to resolve the question of whether a diagnosis 
of PTSD related to service is, in fact, appropriate, the 
veteran should undergo a comprehensive psychiatric evaluation 
by a board of two VA psychiatrists, preferably who have not 
previously examined him.  See Russo v. Brown, 9 Vet. App. 46, 
52 (1996).  The RO should obtain and associate with the 
record all outstanding treatment records prior to having the 
veteran undergo further examination, so that the examiner's 
consideration of the veteran's pertinent psychiatric history 
is an informed one.

After completion of such development (and any other 
development deemed warranted) the RO should again adjudicate 
the claim as an original claim for service connection for 
PTSD (and not, as suggested in the September 1997 rating 
decision, a petition to reopen the claim for service 
connection for PTSD).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of psychiatric treatment of the 
veteran from all relevant VA facilities 
and any other facilities or sources 
identified by the veteran.  If any 
requested records are not available, or a 
search for such records yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After completion of the foregoing, 
the RO should arrange to have the veteran 
examined by a board of two VA 
psychiatrists, preferably who have not 
previously examined him, to determine 
whether it is at least as likely as not 
that he has PTSD as a result of his in-
service combat experiences in Vietnam.  
Since the purpose of the examination is 
to resolve the question of whether a 
diagnosis of PTSD is appropriate, to the 
extent possible, the examiners should set 
forth their findings and opinions in 
either a single collaborative report, or 
separate reports demonstrating discussion 
and consensus.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the 
examiners so they can review the 
veteran's pertinent medical history and 
circumstances.

If a diagnosis of PTSD is deemed 
appropriate, then the examiners should 
explain how the diagnostic criteria of 
Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the 
combat- related stressors.  Similarly, if 
a diagnosis of another type of 
psychiatric illness is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiners should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and the 
veteran's in-service events and/or his 
PTSD.  Again, it is emphasized that the 
examiners should make every effort to 
reach a consensus when answering each of 
these questions.

The examination report must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record. If the 
examiners are unable to answer any of the 
questions posed, they should clearly 
indicate as much and explain why the 
question(s) cannot be answered.  The 
report should be typewritten and 
associated with the other evidence on 
file in the veteran's claims folder.  

3.  The RO should review the above-
requested development for compliance with 
the directives of this REMAND.  If any 
action is not undertaken, or is deficient 
in any manner, immediate corrective 
action should be undertaken.

4.  The RO should thereafter review the 
veteran's claim for service connection 
for PTSD on the basis of all relevant 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, then he and his 
representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



_____________________________
JACQUELINE E, MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. 20.1100(b) (1998).


